IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,426-01


                          EX PARTE STEVEN P CHERRY, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2015CR6408-W1 IN THE 226TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to thirty years’ imprisonment as a habitual felon. The Fourth Court of

Appeals dismissed Applicant’s appeal for want of jurisdiction. Cherry v. State, No. 04-16-00524-

CR (Tex. App.—San Antonio Feb. 1, 2017).

        Applicant’s direct appeal was dismissed because no notice of appeal was timely filed.

Applicant filed this habeas application requesting a late appeal, and the trial court entered an order

designating issues. The habeas record, however, has no findings resolving the disputed issues. We
                                                                                                      2

remand the habeas application to allow the trial judge to complete an evidentiary investigation,

resolve the disputed issues, and enter findings.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s findings of fact and conclusions of law, shall be forwarded

to this Court within 120 days of the date of this order. Any extensions of time shall be obtained from

this Court.



Filed: November 1, 2017
Do not publish